Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Previous rejection of claims 10-15, 17 and 18 under 35 USC 112(b) have been withdrawn due to the amended claims. However, the amended claims present new rejections under 112(b). See below for more detail.
Applicant’s arguments, see pgs 9-10, with respect to the rejection of claim 1 under 35 USC 103 as being upatentable over Swartzbeck (US 7,118,021) in view of Pfeiffer (US 4,046,500) have been fully considered and are not persuasive. The applicant argues that Swartzbeck discloses the “the tooling fixture 10…utilizes materials for the tie arms (die 12) and adjustment arms (frame 20) which have coefficients of thermal expansion approximately equal to or at least in the same order of magnitude as the coefficient of thermal expansion of the component (38)”. However, claim 1 recites an “assembly for reworking a dimensionally non-conformant component, the dimensionally non-conformant component including a first material having a first thermal expansion coefficient…wherein the first thermal expansion coefficient is greater than the second and third thermal expansion coefficients”. Because this is an apparatus claim, the examiner is not putting any weight to the further defined structure of the component’s first thermal expansion coefficient. The component is not positively recited and therefore is not required by the apparatus claim. Therefore, the rejection stands because Swartzbeck does disclose a component having a first thermal expansion coefficient and further discloses the 
Applicant’s arguments, see pgs 9-10, with respect to the rejection of claims 10 and 19 under 35 USC 103 as being upatentable over Swartzbeck (US 7,118,021) in view of Pfeiffer (US 4,046,500) have been fully considered and are persuasive. The examiner agrees that Swartzbeck discloses the “the tooling fixture 10…utilizes materials for the tie arms (die 12) and adjustment arms (frame 20) which have coefficients of thermal expansion approximately equal to or at least in the same order of magnitude as the coefficient of thermal expansion of the component (38)”. Therefore the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection of claims 10 and 19 is made in view of Swartzbeck and in further view of Saito (JP 2001055928 A) and Pfeiffer. While Swartzbeck does disclose the die and frame having “coefficients of thermal expansion approximately equal to…the coefficient of thermal expansion of the component”, one of ordinary skill in the art would understand “approximately equal to” encompass slightly higher and slightly lower. Further, Saito teaches of a die and frame having lower coefficients of thermal expansion than the component for the purpose of allowing the component to expand against the frame and die and correcting the form of the component. Therefore, given Swartzbeck’s suggestion of a component having a slightly higher thermal expansion coefficient than the die and frame thermal expansion coefficients, it would have been obvious to use Saito’s known technique of having a component with a higher thermal expansion coefficient than the die and frame thermal expansion coefficients, in order to improve Swartzbeck’s compression forces on the component because 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 13-14 recite “wherein the first thermal expansion coefficient is greater than”. However, this renders the claim indefinite because it is further defining structure that has not been positively recited. A wherein clause cannot further define structure that has not been positively recited and the preamble recites a dimensionally non-conformant component having a first thermal expansion coefficient as intended use. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck et al (hereinafter ‘Swartzbeck’) (US 7,118,021) in view of Pfeiffer (US 4,046,500).
(Note, because this is an apparatus claim, the examiner is not putting any weight to the further defined structure of the component’s first thermal expansion coefficient. The component is not positively recited and therefore is not required by the apparatus claim) Regarding Claim 1, Swartzbeck discloses a rework press assembly (Fig 1) (10) for reworking a dimensionally non-conformant component (38) (Col 2, Lines 57-64), the dimensionally non-conformant component including a first material having a first 
While Swartzbeck discloses the die (12) and frame (20) are a low expansion material that resists furnace temperatures (Col 3, Lines 13-19) which facilitates controlling differential thermal expansion between the ram and the die/frame, Swartzbeck does not disclose said frame and said die each comprise a cooling passageway and routing cooling fluid through each cooling passageway to facilitate controlling differential thermal expansion between said ram and said die/frame.
However, in the same field of endeavor, Pfeiffer teaches of a press structure (Fig 2) having a heated plate (1) and uprights (2), wherein the uprights (2) comprise cooling passageways (8) that direct a flow of cooling fluid through the uprights (2) for the purpose of preventing the heated plate (1) from heating the uprights (2) to temperatures that can’t be tolerated (Col 5, Lines 23-30 and Claim 14 describe the adjustment of cooling fluid temperature in order to control and maintain a desired temperature of the uprights. Note, the examiner is interpreting temperatures that can’t be tolerated as temperatures that can cause undesired thermal expansion).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Pfeiffer’s known technique of cooling channels within structure exposed to high temperatures, in order to improve the die and frame of Swartzbeck and prevent the die and frame from increasing to temperatures that can’t be tolerated or cause undesired thermal expansion (Pfeiffer: 
Regarding Claim 2, Swartzbeck further discloses said ram (34) comprises a plurality of rams (Fig 2) (34) selectively positionable at a plurality of locations along a ram plane substantially perpendicular to the axis (vertical).
Regarding Claim 3, Swartzbeck further discloses said die (12) comprises a plurality of dies (12) (Fig 1) selectively positionable at a plurality of locations along a die plane substantially perpendicular to the axis (vertical).
Regarding Claim 4, Swartzbeck further discloses said die (12) comprises a forming surface (18) contoured complementary to a dimensionally correct profile of said first portion (40) of the component (38) (Col 3, Lines 35-39).
Regarding Claim 5, Swartzbeck further discloses said ram (34) comprises a fourth material having a fourth thermal expansion coefficient (Col 3, Lines 25-26) that is different from the second and third thermal expansion coefficients (frame and die) (Col 3, Lines 13-19 describe the die 12 and frame 20 having coefficients able to withstand furnace temperatures while Col 3, Lines 25-26 describe the ram having a higher coefficient that would cause expansion). 
Regarding Claim 9, Swartzbeck further discloses at least one mass (44) coupleable to said ram (34), said at least one mass (44) configured to cooperate with .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck in view of Pfeiffer, as applied to claim 5 above, and further in view of Chen et al (hereinafter “Chen”) (Diffusion Mechanisms of Fine Scale Gamma Prime in an Advanced Ni-Based Super Alloy).
Regarding Claim 6, Swartzbeck further discloses said second material (of die 12) and said third material (of frame 20) each comprise a nickel based alloy (Col 3, Lines 13-15).
Swartzbeck does not disclose the nickel based alloy is a nickel based super alloy having a gamma prime phase volume fraction of at least 50%.
However, in the same field of endeavor, Chen teaches nickel based super alloys, with a high volume fraction (close to 50%) gamma prime, have excellent fatigue performance, damage tolerance and good creep resistance in high operation temperatures (Intro, Lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the second material (of the die) and third material (of the frame) of Swartzbeck to be a nickel based super alloy, as taught by Chen in order to obtain excellent fatigue performance, damage tolerance and good creep resistance in high operation temperatures of the furnace (Chen: Intro, Lines 1-8).
Further, while the combination of Swartzbeck and Chen teaches a nickel based super alloy with a gamma prime phase volume fraction close to 50%, it has been held .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck in view of Pfeiffer, as applied to claim 1 above, and further in view of Gu et al (hereinafter “Gu”) (Numerical Simulations of Heat Treatment Based on the Model with Expanded Solution Domain).
Regarding Claim 8, Swartzbeck further discloses a vacuum furnace surrounding said frame (20), said die (12) and said ram (34) (Col 4, Lines 17-21).
 	Swartzbeck does not disclose an insulation material substantially surrounding said frame, said die, and said ram and configured to inhibit heat transfer.
However, in the same field of endeavor, Gu teaches of a vacuum furnace comprising an insulation material surrounding a working zone for the purpose of containing heat within the vacuum furnace.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the frame, die and ram of Swartzbeck to be surrounded by insulation while inside the vacuum furnace, as taught by Gu, in order to prevent heat from escaping the vacuum furnace.
Claims 10-14 and 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck in view of Saito (JP 2001055928 A) and Pfeiffer.
Regarding Claim 10, Swartzbeck discloses a component rework system comprising: a heat treating enclosure comprising an inner environment configured to 
While Swartzbeck discloses a first thermal expansion coefficient of component (38), a second thermal expansion coefficient of frame (20) and a third thermal expansion coefficient of die (12), Swartzbeck does not disclose the first thermal expansion coefficient is greater than the second and third thermal expansion coefficients.
However, Swartzbeck does disclose the first thermal expansion coefficient is approximately equal to the second and third thermal expansion coefficients (Note, one of ordinary skill would interpret the term “approximately equal to” to include “slightly greater than” which means the first thermal expansion coefficient can be greater than the second and third thermal expansion coefficients).
Further, Saito teaches of a similar component rework system (Fig 7) used to rework a component (13) comprising a high thermal expansion coefficient, and having a die and frame (17) comprising a low thermal expansion coefficient for the purpose of allowing the component to expand against the die and frame which corrects the form of the component (Lines 114-118 and 444-448).

Further, Swartzbeck discloses the die (12) and frame (20) are a low expansion material that resists furnace temperatures (Col 3, Lines 13-19) which facilitates controlling differential thermal expansion between the ram and the die/frame, Swartzbeck does not disclose said frame and said die each comprise a cooling passageway and routing cooling fluid through each cooling passageway to facilitate controlling differential thermal expansion between said ram and said die/frame.
However, in the same field of endeavor, Pfeiffer teaches of a press structure (Fig 2) having a heated plate (1) and uprights (2), wherein the uprights (2) comprise cooling passageways (8) that direct a flow of cooling fluid through the uprights (2) for the purpose preventing the heated plate (1) from heating the uprights (2) to temperatures that can’t be tolerated (Col 5, Lines 23-30 and Claim 14 describe the adjustment of cooling fluid temperature in order to control and maintain a desired temperature of the 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Pfeiffer’s known technique of cooling channels within structure exposed to high temperatures, in order to improve the die and frame of Swartzbeck and prevent the die and frame from increasing to temperatures that can’t be tolerated or cause undesired thermal expansion (Pfeiffer: Col 5, Lines 23-30 and Claim 14) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). By including cooling channels in the die and frame, the temperature of the die and frame can be kept low in relation to the ram and therefore further improve the control of differential thermal expansion between the ram and the frame/die.
Regarding Claim 11, Swartzbeck further discloses said ram (34) comprises a plurality of rams (Fig 2) (34) positionable at a plurality of locations along a ram plane substantially perpendicular to the axis (vertical).
Regarding Claim 12, Swartzbeck further discloses said die (12) comprises a plurality of dies (12) (Fig 1) positionable at a plurality of locations along a die plane substantially perpendicular to the axis (vertical).
Regarding Claim 13
Regarding Claim 14, Swartzbeck further discloses said ram (34) comprises a fourth material having a fourth thermal expansion coefficient (Col 3, Lines 25-26) that is different from the second and third thermal expansion coefficients (frame and die) (Col 3, Lines 13-19 describe the die 12 and frame 20 having coefficients able to withstand furnace temperatures while Col 3, Lines 25-26 describe the ram having a higher coefficient that would cause expansion).
Regarding Claim 18, Swartzbeck further discloses at least one mass (44) coupleable to said ram (34), said at least one mass (44) configured to cooperate with said rework press assembly (10) to apply a force to the component (38) for reworking the dimensionally non-conformant component (Col 3, Lines 25-29).
Regarding Claim 19, Swartzbeck discloses a method of reworking a component (38), said method comprising: positioning a component (38) comprising a first material having a first thermal expansion coefficient (Col 3, Lines 7-11) within a component cavity of a rework press assembly (10) (Col 3, Lines 25-29), wherein the rework press assembly (10) includes: a frame (20) comprising a second material having a second thermal expansion coefficient (Col 3, Lines 13-15); a die (12) comprising a third material having a third thermal expansion coefficient (Col 3, Lines 13-15), the die coupled to said frame (20) and configured to contact a first portion (40) of the component (38); and a ram (34) coupled to said frame (20) opposite said die (12) with respect to an axis (vertical) of the rework press assembly (10), said ram (34) configured to contact a second portion (42) of the component (38), said ram (34) and said die (12) defining a component cavity therebetween, wherein said ram (34) has a first length, relative to the axis (vertical), in 
While Swartzbeck discloses a first thermal expansion coefficient of component (38), a second thermal expansion coefficient of frame (20) and a third thermal 
However, Swartzbeck does disclose the first thermal expansion coefficient is approximately equal to the second and third thermal expansion coefficients (Note, one of ordinary skill would interpret the term “approximately equal to” to include “slightly greater than” which means the first thermal expansion coefficient can be greater than the second and third thermal expansion coefficients).
Further, Saito teaches of a similar component rework system (Fig 7) used to rework a component (13) comprising a high thermal expansion coefficient, and having a die and frame (17) comprising a low thermal expansion coefficient for the purpose of allowing the component to expand against the die and frame which corrects the form of the component (Lines 114-118 and 444-448).
Therefore, given Swartzbeck’s suggestion of a component having a slightly higher thermal expansion coefficient than the die and frame thermal expansion coefficients, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Saito’s known technique of having a component with a higher thermal expansion coefficient than the die and frame thermal expansion coefficients, in order to improve Swartzbeck’s compression forces on the component because both the ram and component would be expanding against each other which would increase the reshaping forces (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

However, in the same field of endeavor, Pfeiffer teaches of a press structure (Fig 2) having a heated plate (1) and uprights (2), wherein the uprights (2) comprise cooling passageways (8) that direct a flow of cooling fluid through the uprights (2) for the purpose preventing the heated plate (1) from heating the uprights (2) to temperatures that can’t be tolerated (Col 5, Lines 23-30 and Claim 14 describe the adjustment of cooling fluid temperature in order to control and maintain a desired temperature of the uprights. Note, the examiner is interpreting temperatures that can’t be tolerated as temperatures that can cause undesired thermal expansion).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use Pfeiffer’s known technique of cooling channels within structure exposed to high temperatures, in order to improve the die and frame of Swartzbeck and prevent the die and frame from increasing to temperatures that can’t be tolerated or cause undesired thermal expansion (Pfeiffer: Col 5, Lines 23-30 and Claim 14) (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). By including cooling channels in the die and frame, the temperature of the die and frame can be kept low in relation to the ram and therefore 
Regarding Claim 21, Swartzbeck further discloses said ram (34) comprises a fourth material having a fourth thermal expansion coefficient (Col 3, Lines 25-26) that is different from the second and third thermal expansion coefficients (frame and die) (Col 3, Lines 13-19 describe the die 12 and frame 20 having coefficients able to withstand furnace temperatures while Col 3, Lines 25-26 describe the ram having a higher coefficient that would cause expansion).
Regarding Claim 22, Swartzbeck further discloses positioning the component (38) within the component cavity of the rework press assembly (10) comprises positioning the first portion (40) of the component (38) against a forming surface (18) of the die (12) contoured complementary to a dimensionally correct profile of the first portion (40) of the component (38) (Col 3, Lines 35-39).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck in view of Saito and Pfeiffer, as applied to claim 14 above, and further in view of Chen.
Regarding Claim 15, Swartzbeck further discloses said second material (of die 12) and said third material (of frame 20) each comprise a nickel based alloy (Col 3, Lines 13-15).
Swartzbeck does not disclose the nickel based alloy is a nickel based super alloy having a gamma prime phase volume fraction of at least 50%.
However, in the same field of endeavor, Chen teaches nickel based super alloys, with a high volume fraction (close to 50%) gamma prime, have excellent fatigue 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the second material (of the die) and third material (of the frame) of Swartzbeck to be a nickel based super alloy, as taught by Chen in order to obtain excellent fatigue performance, damage tolerance and good creep resistance in high operation temperatures of the furnace (Chen: Intro, Lines 1-8).
Further, while the combination of Swartzbeck and Chen teaches a nickel based super alloy with a gamma prime phase volume fraction close to 50%, it has been held that where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See MPEP 2144.05(I) – In re Aller).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swartzbeck in view of Saito and Pfeiffer, as applied to claim 10 above, and further in view of Gu.
Regarding Claim 17, Swartzbeck further discloses the vacuum furnace surrounding said frame (20), said die (12) and said ram (34) (Col 4, Lines 17-21).
 	Swartzbeck does not disclose an insulation material substantially surrounding said frame, said die, and said ram and configured to inhibit heat transfer.
However, in the same field of endeavor, Gu teaches of a vacuum furnace comprising an insulation material surrounding a working zone for the purpose of containing heat within the vacuum furnace.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725